Citation Nr: 0717756	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  02-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for disability of the 
lumbar spine as secondary to service-connected shell fragment 
wounds of the lower extremities.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

4.  Entitlement to an initial compensable rating for 
asbestosis.



REPRESENTATION

Appellant represented by:	Clark Evans, Attorney




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970 and had two months, eighteen days of prior service.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

The issues pertaining to the lumbar spine, headaches, the 
left knee, and asbestosis were last before the Board in June 
2004 when they were remanded for additional evidentiary 
development.   

With respect to the claim of service connection for a lumbar 
spine disability claimed as secondary to service-connected 
shell fragment wounds of the lower extremities, the Board 
notes under 38 U.S.C.A. §§ 5108 and 7104(b), when there has 
been a prior final denial of a claim, the Board is obligated 
to address the issue of whether new and material evidence has 
been submitted prior to addressing the merits of the new 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this case, however, the Board finds that consideration of 
the claim of service connection for a back disability on the 
merits is appropriate, as there has never been a prior final 
denial of this issue.  Specifically, a review of the record 
shows that the RO previously denied service connection for a 
disability of the lumbar spine secondary to service-connected 
shell fragment wounds in a February 1999 rating decision on 
the basis that the claim was not well-grounded.  In November 
2000, however, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted which, among other things, made provision 
for the readjudication of claims that were denied as not well 
grounded between July 14, 1999, and November 9, 2000, 
provided that a request for readjudication was filed by the 
veteran, or a motion was made by the Secretary, on or before 
November 9, 2002.  See VCAA, § 7(b), Pub. L. No. 106- 475, 
114 Stat. 2096 (2000).  If such a claim were readjudicated, 
the prior decision was to be treated as though it had never 
been made.  See also VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA 
Fast Letter 00-87 (Nov. 17, 2000).

The record shows that following the unappealed February 1999 
RO decision, the veteran submitted a statement in March 2000 
wherein he reported he had mailed a notice of disagreement in 
response to a February 1999 letter from the RO and that he 
desired to continue his claim.  The February 1999 letter from 
the RO informed the veteran that his claim for service 
connection for a back disability had been denied.  The Board 
construes the March 2000 letter from the veteran as a request 
to readjudicate his claim of entitlement to service 
connection for a lumbar spine disability claimed as secondary 
to service-connected shell fragment wounds of the lower 
extremities.  The Board finds that the March 2001 rating 
decision on appeal pertaining to the veteran's back claim is 
more properly considered a readjudication of the veteran's 
previous claim under the VCAA.  Lacking a prior final denial 
of this claim, therefore, the Board finds that there is no 
need for new and material evidence to "reopen" it.  Thus, the 
issue on appeal is as characterized on the cover page of this 
decision.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  A lumbar spine disability was not present during active 
duty or for many years thereafter nor is a lumbar spine 
disability otherwise related to such service or to a service-
connected disability.  

2.  For the entire period of claim, with consideration of 
limitation of motion due to painful motion, the veteran's 
service-connected degenerative joint disease of the left knee 
has been manifested by limitation of motion of the left knee 
to a noncompensable degree due to pain with motion.

3.  For the entire period of claim, the evidence does not 
demonstrate that the veteran's service-connected asbestosis 
has been manifested by disability that more nearly 
approximates forced vital capacity (FVC) of 75- to 80-percent 
predicted, or, diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO(SB)) of 66 to 80-
percent predicted.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by the veteran's active duty service (to include 
on a presumptive basis), nor is a low back disability 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee have not been met for any period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5010-5003 (2006).

3.  The criteria for an initial compensable rating for 
service-connected asbestosis have not been met for any period 
of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.31, 4.40-4.46, 4.97, 
Diagnostic Code 6833 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in January 2005 
and June 2006 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought and the responsibilities of the veteran 
and VA in obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the July 2005 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review of the issues decided herein to 
send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the July 2005 VCAA letter and was 
provided with notice of the types of evidence necessary to 
establish any disability ratings and/or the effective dates 
via correspondence dated in March 2006 and June 2006.  The 
appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained to the 
extent possible.  The veteran has been afforded appropriate 
VA examinations.  The Board finds the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  In June 2006, the 
veteran indicated that he did not have any further evidence 
to submit in support of his claims.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal decided herein.  Under the circumstances 
of this particular case, no further action is necessary to 
assist the appellant.


Entitlement to service connection for disability of the 
lumbar spine as secondary to service-connected shell fragment 
wounds of the lower extremities.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The Board finds that service connection is not warranted for 
a lumbar spine disability on a direct basis.  There is no 
competent evidence of record of the presence of back problems 
during active duty or for many years thereafter.  
Furthermore, the veteran has not alleged such a fact pattern.  
The service medical records are negative for complaints, 
findings, or diagnosis of any low back disability.  On his 
June 1970 Claim for Compensation, the veteran did not mention 
a low back or lumbar spine disability.  A report of a July 
1970 VA examination was negative for complaints, findings, or 
diagnosis of any low back disability.  A 1973 VA hospital 
summary was for an unrelated condition.  

The first evidence of record of any problems with the 
veteran's back is a statement he submitted in August 1989 
wherein he wrote that his low back problems were secondary to 
his service-connected knee disability.  

The first competent evidence of record documenting lumbar 
spine disability is dated in the 1990's, many years after the 
veteran's discharge.  None of this evidence links a currently 
existing lumbar spine disability to the veteran's active duty 
service on a direct basis, nor is there any evidence of 
lumbar spine arthritis during the first post service year.  

Private medical records and surgical report from The 
Methodist Hospital reflect that, in April 1998, the veteran 
presented with a 10 year history of low back pain, diagnosed 
as chronic low back pain and mild spinal stenosis.  In June 
1998, the diagnosis was spinal stenosis at L3-L4 and L4-L5 
with a right-sided L5 radiculopathy, for which the veteran 
underwent a right lumbar laminectomy (L3-L4, L4-L5) in June 
1998.  

At an October 1998 VA compensation examination, the veteran 
reported a history of problems with his back since 1985 from 
construction work, lumbar disc disease, and that he had 
undergone a lumbar back procedure in June 1998.  X-rays of 
the lumbosacral spine revealed anterior osteophyte formation 
at L3-L4 and slight narrowing at L5-S1.  The diagnosis was 
status post lumbosacral spine surgery with decreased strength 
in the right gastrocnemius muscle in the right lower 
extremity.

At a November 2000 VA examination, the veteran reported a 10 
year history of low back pain which he related to a limp, and 
a series of multiple minor low back injuries while working 
construction and doing heavy lifting.  The November 2000 VA 
examination report reflects the diagnosis of history of 
lumbar radiculopathy, status post surgery with residual right 
S1 symptoms.  Significant to this decision is the fact that 
the examiner was "unable to make a contribution to his lower 
back from his shrapnel fragment wounds to the lower 
extremities."  The basis for the opinion included that, as 
the veteran's limp did not begin until after his back 
symptoms resolved, "there is no secondary arthritis due to 
the shrapnel wounds," including "no secondary arthritis in 
the lumbar spine as a result of shrapnel fragment wounds."  
The general medical examination component of the November 
2000 VA examination included the diagnosis of degenerative 
joint disease secondary to shell fragment wounds, but did not 
specify degenerative joint disease of the low back while it 
did diagnose probable degenerative joint disease of the left 
knee.

The report of a May 2003 VA examination only referenced a 
past back surgery in 1997.  

VA outpatient treatment records dated from 1994 to 2006 
reflect complaints of tenderness in the lumbar spine in 1997, 
and diagnoses of minimal central spinal stenosis at L3-L4 and 
L4- L5, degenerative disc disease at L3-L4 and L5-S1, and a 
lumbar laminectomy in June 1998 with residual scar.  A 
September 1997 VA MRI of the lumbar spine reflects the 
impression of facet hypertrophy at L3-L4 with severe central 
canal stenosis, with probably a small amount of cerebrospinal 
fluid remaining around the nerve roots.  Clinical records 
dated from 2002 to 2006 indicated that physical examination 
revealed tenderness in the lumbar spine and evidence of a 
lumbar laminectomy.  The pertinent impressions were central 
spinal stenosis and degenerative disc disease.  None of these 
records linked a current back disability to the veteran's 
active duty service or to a service-connected disability.  

There is no continuity of symptomatology from the time of the 
veteran's discharge until the present upon which to base a 
grant of service connection for back problems on a direct 
basis.  A claim can be substantiated if continuity of 
symptomatology is demonstrated after service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  In the 
current case, however, there is no back disability diagnosed 
in service and the objective evidence of record documents the 
onset of low back symptoms to many years after the veteran's 
discharge.  The Board notes that supporting medical evidence 
is required to link continuity of symptomatology to the 
disability on appeal.  See Voerth v. West, 13 Vet. App. 117, 
120-21 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology is not demonstrated in 
this case.

As there is no competent evidence of record documenting the 
presence of back problems during active duty (including the 
veteran's own self-reported history) nor any competent 
evidence of record linking a currently existing back 
disability to the veteran's active duty service, service 
connection cannot be granted for a low back disability on a 
direct basis.  

There is no competent evidence of record of the presence of 
arthritis to a compensable degree within one year of 
discharge which would allow for the grant of service 
connection on a presumptive basis.  As noted above, the first 
competent evidence of record of the presence of back problems 
is dated many years after the veteran's discharge.  

The veteran has argued that his low back disability is 
secondary to the service-connected residuals of shell 
fragment wounds to the lower extremities.  As noted above, a 
grant of service connection on a secondary basis requires:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

The Board finds, as set out above, that there is competent 
evidence of record documenting the current existence of low 
back disabilities.  As noted above, VA clinical records and 
the reports of VA examinations include diagnoses of spinal 
stenosis and degenerative disc disease.  Furthermore, the 
Board notes that the veteran is service-connected for 
degenerative joint disease of the left knee, shell fragment 
wound residuals of the left thigh and knee area, shell 
fragment wound residuals of the right thigh, shell fragment 
wound residuals of the left leg, shell fragment wound 
residuals of the penis and right arm, shell fragment wound 
residuals of the left testicle, with atrophy and varicocele, 
left ear hearing loss, hepatitis B, asbestosis, and PTSD.  
The veteran's claim has met the first and second requirements 
set out above for a grant of service connection on a 
secondary basis.  Significantly, however, the Board finds the 
preponderance of the evidence is against a finding that the 
claim meets the third and final requirement for a grant of 
secondary service connection as there is no competent 
evidence of record providing a medical nexus between the 
currently existing low back disability and any of the 
service-connected disabilities.  

In order to determine if there was a causal link between the 
currently existing low back and knee disabilities and the 
service-connected right leg disability, VA scheduled the 
examination which was conducted in November 2000.  The 
examiner specifically opined that he was unable to make the 
connection between the currently existing low back disability 
and the service-connected shell fragment wound residuals in 
the lower extremities.  

The only evidence of record which links the currently 
existing back disability to the service-connected 
disabilities of the lower extremities is the veteran's own 
allegations.  The Board finds the veteran is a lay person.  
As a lay person, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
a low back disability is without probative value. 

No health care professional has provided an opinion 
indicating that the currently existing back disability was 
etiologically linked to any service-connected disability.  

As there is no competent evidence of the presence of back 
disabilities during active duty, nor competent evidence 
documenting the presence of arthritis to a compensable degree 
in the back within one year of discharge nor any competent 
evidence linking the currently existing low back disabilities 
to active duty on a direct basis, nor competent evidence 
linking existing low back disabilities to a service-connected 
disorder, service connection is not warranted on a direct, 
presumptive or secondary basis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
lumbar spine disorder.  It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).


Increased ratings general criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the particular disability 
for which the veteran is service connected is not listed 
under a specific diagnostic code, it is rated by analogy to a 
closely related disability in which not only the functions 
affected but also the anatomical location and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  In every instance 
where the Rating Schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found. In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.

38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left knee.  

Analysis

The March 2001 RO rating decision granted service connection 
for degenerative joint disease of the left knee, and assigned 
an initial rating of 10 percent for arthritis of the left 
knee under Diagnostic Code 5010 (traumatic arthritis), 
effective from the date of claim of March 16, 2000.  This 
represents a separate and distinct disability rating from the 
veteran's service-connected shell fragment wound of the left 
thigh and knee area (rated under Diagnostic Code 5312).  The 
veteran entered a notice of disagreement with the original 
rating assignment.  He contends generally that he should be 
rated as more than 10 percent disabled for his service-
connected degenerative joint disease of the left knee.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for ratings based on limitation 
of flexion of the knee as follows: for limitation of flexion 
limited to 45 degrees, a 10 percent rating is warranted; for 
limitation of flexion limited to 30 degrees, a 20 percent 
rating is warranted; and for limitation of flexion limited to 
15 degrees, a 30 percent rating is warranted.  See 38 C.F.R. 
§ 4.71, Plate I (specifying that normal flexion for the leg 
or knee is to 140 degrees).

Diagnostic Code 5261 which provides for ratings based on 
limitation of extension of the leg as follows: for extension 
of the leg limited to 10 degrees, a 10 percent rating is 
warranted; for extension of the leg limited to 15 degrees, a 
20 percent rating is warranted; for extension of the leg 
limited to 20 degrees, a 30 percent rating is warranted; and 
for extension of the leg limited to 30 degrees, a 40 percent 
rating is warranted.  See 38 C.F.R. § 4.71, Plate I 
(specifying that normal extension for the leg or knee is to 
zero degrees).

After a review of the evidence relevant to this issue and 
considering the evidence in the manner most favorably to the 
claim, the Board finds that, for the entire period of claim, 
with consideration of additional limitation due to painful 
motion of the left knee, the veteran's service-connected 
degenerative joint disease of the left knee has been 
manifested by painful motion of the left knee joint 
manifesting in limitation of motion of the left knee to a 
noncompensable degree.  The actual clinical measures on the 
November 2000 VA examination show no limitation of motion of 
the left knee.  The November 2000 VA examination reflects 
apparent mild crepitation of the left knee, a normal gait, 
with no limp, and no pain to palpation.  The pertinent 
diagnosis was probable mild degenerative joint disease of the 
left knee.  Arthroscopic surgery was performed based on 
complaints of knee pain in 2005.  The post-operative 
diagnosis was medial meniscus tear.  At the time of the July 
2005 VA joints examination, the veteran complained of left 
knee pain, weakness with giving way and locking and lack of 
endurance.  He had flares with prolonged standing or lifting 
more than 50 pounds.  The flares did not cause limitation of 
motion.  Arthroscopic surgery had been performed six months 
prior which resulted in the knee being somewhat better but 
still painful.  Physical examination revealed that the active 
and passive range of motion was from 0 degrees extension to 
130 degrees of flexion.  There was no elicitation of pain on 
motion.  The examiner was unable to elicit fatigue, weakness, 
lack of endurance, or incoordination.  There was no edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement.  The ligaments 
were intact.  There were no meniscal signs.  There was no 
atrophy of the muscle or soft tissue loss.  X-rays were 
referenced as revealing degenerative changes and narrowing 
medially without obvious fracture or dislocation.  The 
pertinent diagnosis was left knee degenerative joint disease 
of a mild degree.  The examiner again noted that the evidence 
did not support a finding of instability, incoordination, 
weakened movement or excess fatigability.  Physical 
examination revealed no pain or functional loss due to pain.  
This evidence documents almost complete pain free motion of 
the left knee (less approximately 10 degrees of flexion) even 
when pain on use and during flares is tested.  

The veteran was assigned a temporary 100 percent 
convalescence evaluation from February 8, 2005 to April 1, 
2005 as a result of the arthroscopic surgery performed on the 
left knee.  

Notwithstanding the negative clinical findings regarding 
limitation of motion of the left knee, at the November 2000 
VA examination the veteran reported that he had tenderness to 
palpation of the left knee and that his left knee bothered 
him once a week, lasting until he rests it.  Limitation of 
motion of the knee was documented in July 2005 but this was 
less than compensable.  Where the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, but the left knee (major) joint 
is affected by limitation of motion due to the veteran's 
subjective reports of painful left knee motion, a rating of 
10 percent is for application for degenerative arthritis of 
the left knee (major) joint under Diagnostic Code 5003.  For 
these reasons, the Board finds that the evidence supports the 
current initial rating of 10 percent for the veteran's 
service-connected painful arthritis of the left knee as 
contemplated by Diagnostic Codes 5010-5003.  38 C.F.R. § 
4.71a.

A rating in excess of 10 percent for the veteran's 
degenerative joint disease of the left knee is not warranted, 
as Diagnostic Code 5010 specifically provides for only a 10 
percent rating for limitation of motion of a major joint such 
as the left knee affected by painful limitation of motion to 
a noncompensable degree under the appropriate Diagnostic 
Codes 5260 and 5261.  As the evidence demonstrates that, even 
with considerations of painful motion, limitation of motion 
of the left knee does not more nearly approximate limitation 
of flexion limited to 30 degrees, or extension of the leg 
limited to 15 degrees, a rating in excess of 10 percent is 
likewise not warranted under Diagnostic Codes 5260 or 5261.  
See 38 C.F.R. §§ 4.71, Plate I, 4.71a.  There is no evidence 
of left knee instability so as to permit a separate 
evaluation therefor.  For these reasons, the Board finds that 
the criteria for an initial rating in excess of 10 percent 
for service-connected degenerative joint disease of the left 
knee have not been met for any period of the claim (other 
than assignment of the temporary total rating based on the 
knee surgery conducted in 2005).  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5010- 5003.


Entitlement to an initial compensable evaluation for 
asbestosis

The March 2001 RO rating decision granted service connection 
for asbestosis, and assigned an initial noncompensable rating 
for asbestosis under Diagnostic Code 6833, effective from the 
date of claim for service connection of March 16, 2000.  The 
veteran entered a notice of disagreement with the original 
rating assignment.  He contends generally that he should be 
rated as compensably disabled for his service-connected 
asbestosis.

Diagnostic Code 6833 provides that asbestosis is to be rated 
as follows: a forced vital capacity (FVC) less than 50 
percent predicted, or; diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO(SB)) less 
than 40 percent predicted, or, maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or, cor pulmonale or pulmonary hypertension, or, 
requires outpatient oxygen therapy warrants a 100 percent 
rating; an FVC of 50 to 64 percent predicted, or, DLCO (SB) 
of 40 to 55 percent predicted, or maximum exercise capacity 
of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation warrants a 60 percent rating; an 
FVC of 65 to 74 percent predicted, or, DLCO (SB) of 56 to 65 
percent predicted is assigned a 30 percent rating; an FVC of 
75- to 80-percent predicted, or, DLCO (SB) of 66 to 80- 
percent predicted is assigned a 10 percent rating.  38 C.F.R. 
§ 4.97.

The evidence in this veteran's case demonstrates that the 
veteran's asbestosis does not manifest in disability that 
more nearly approximates FVC of 75- to 80-percent predicted, 
or, DLCO (SB) of 66 to 80-percent predicted, as contemplated 
by a 10 percent rating under Diagnostic Code 6833.  38 C.F.R. 
§ 4.97.  A letter from a private physician dated in 1999 
reflects a diagnosis of bilateral interstitial fibrotic 
changes consistent with asbestosis that was based on a 
history of in-service exposure to asbestos and a latent 
period.  The November 2000 VA compensation examination noted 
a history of shortness of breath with exertion, and reflects 
FVC of 99.2 percent predicted.  Chest X-rays in 1999 and 
November 2000 revealed no acute disease, although X-rays in 
November 2000 noted chronic obstructive pulmonary disease 
calcified granuloma.  Examination revealed that lungs were 
clear to auscultation without rales, rhonchi, or wheezes.  A 
May 2003 chest X-ray was interpreted as revealing clear lungs 
without acute disease.  Pulmonary function testing conducted 
in July 2005 revealed that FVC was 95.5 percent predicted.  
Additionally, VA clinical records dated from 2001 to 2006 
included references to normal pulmonary function testing.  
There is no competent evidence of record documenting that the 
service-connected asbestosis is manifested by FVC of 75- to 
80-percent predicted, or, DLCO (SB) of 66 to 80-percent 
predicted, or less.  Based on this evidence, the Board finds 
that the criteria for an initial compensable rating for 
service-connected asbestosis have not been met for any period 
of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 4.31, 4.40-4.46, 4.97, Diagnostic 
Code 6833.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims for higher initial 
ratings, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of these issues on that basis.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, there has been no showing that the veteran's 
service-connected degenerative joint disease of the left knee 
or asbestosis has independently caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating such disabilities for 
any period during the pendency of the claim.  The evidence 
demonstrates mild arthritis of the left knee with knee pain 
but with good ranges of motion, and asbestosis that is 
productive of calcified granuloma but no acute disease, and 
did not require medication.  The veteran was hospitalized for 
knee surgery in February 2005 but was awarded a 100 percent 
temporary total rating during this convalescence and there is 
no other evidence of any hospitalization for treatment of 
knee or lung problems.  The schedular rating criteria 
specifically contemplate the veteran's symptoms of left knee 
pain and restriction or interference with breathing capacity.  
Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).


ORDER

Service connection for a disability of the lumbar spine 
claimed as secondary to service-connected shell fragment 
wounds of the lower extremities is not warranted.  The appeal 
is denied.  

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left knee is not warranted.  
The appeal is denied.

Entitlement to an initial compensable rating for asbestosis 
is not warranted.  The appeal is denied.


REMAND

The veteran has claimed entitlement to service connection for 
headaches which he alleged are due to a surgical procedure 
which was preformed during active duty.  He has also alleged 
that the headaches are the result of a rocket explosion.  In 
June 2003, VA arranged for the veteran to be examined in 
order to determine the nature and etiology of any headaches 
found.  The pertinent impression was that the veteran had a 
history of headaches which he described as migraine but which 
a physician had never established a diagnosis for.  The 
headaches were possibly migraine.  The examiner wrote that 
the association with the metal plates insertions is likely 
coincidental.  No reasons or bases were provided for the 
opinion.  The Court has held that a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Significantly, the examiner 
specifically indicated that he did not have access to the 
claims file or service medical records but did review the 
CPRS medical records.  The Court has also held that an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Finally, the Board notes the examiner did not address the 
veteran's allegations of the etiology of the headaches being 
caused by the rocket explosion.  The Board finds an opinion 
should also be obtained to determine if this documented event 
was the genesis for the current headaches.  Based on the 
above, the Board finds that the results of June 2003 VA 
examination are insufficient for ratings purposes.  Another 
VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment provided 
for headaches covering the period from 
February 18, 2006, to the present.

2.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of any headaches 
found on examination.  All indicated 
tests and studies should be  performed.  
The claims folder must be sent to the  
examiner(s) for review of pertinent 
documents therein.  The examiner should 
summarize the medical history, including 
the onset and course of the veteran's 
claimed headache disorder;  describe any 
current symptoms and manifestations 
attributed to the claimed headache 
disorder; and provide diagnoses for any 
and all neurological pathology.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any manifested  headache 
disorder had its onset during or is in 
any way the result of his active service 
or any incident thereof including 
exposure to a rocket explosion and as due 
to the reported reconstructive surgery in 
1970.  The examiner is requested to 
provide the reasons and bases for his or 
her opinion.  If the examiner cannot so 
opine, he or she is asked to so state. 

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for headaches with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
attorney with a supplemental statement of 
the case and afford a reasonable period 
of time within which to respond thereto. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


